Case 2:20-cv-06414-JGB-KK Document 63 Filed 12/08/20 Page 1 of 4 Page ID #:1008



  1 Charles S. LiMandri, SBN 110841           Harmeet K. Dhillon (SBN: 207873)
    Paul M. Jonna, SBN 265389                 Mark P. Meuser (SBN: 231335)
  2 Jeffrey M. Trissell, SBN 292480           DHILLON LAW GROUP INC.
  3 LIMANDRI & JONNA LLP                      177 Post Street, Suite 700
    P.O. Box 9120                             San Francisco, CA 94108
  4 Rancho Santa Fe, CA 92067                 Telephone: (415) 433-1700
  5 Telephone: (858) 759-9930                 Facsimile: (415) 520-6593
    Facsimile: (858) 759-9938                 harmeet@dhillonlaw.com
  6 cslimandri@limandri.com                   mmeuser@dhillonlaw.com
  7 pjonna@limandri.com
    jtrissell@limandri.com                    Attorneys for Plaintiffs
  8
  9 Thomas Brejcha, pro hac vice*
    Peter Breen, pro hac vice*
 10 THOMAS MORE SOCIETY
    309 W. Washington St., Ste. 1250
 11
    Chicago, IL 60606
 12 Tel: (312) 782-1680
    tbrejcha@thomasmoresociety.org
 13 pbreen@thomasmorsociety.org
 14 *Application forthcoming
 15 Attorneys for Proposed Amici Curiae
 16
 17                    UNITED STATES DISTRICT COURT
 18                   CENTRAL DISTRICT OF CALIFORNIA
 19
 20 HARVEST ROCK CHURCH, INC., and             Case No.: 2:20-cv-6414
    HARVEST ROCKINTERNATIONAL
 21 MINISTRY, INC., itself and on behalf of    Notice of Motion and Unopposed
                                               Motion for Leave to File Amicus
 22 its member churches in California,
                                               Curiae Brief; and [Proposed]
 23             Plaintiffs,                    Amicus Curiae Brief of South Bay
                                               United Pentecostal Church and
 24 v.                                         Bishop Arthur Hodges III in
 25 GAVIN NEWSOM, in his official capacity     Support of Plaintiffs
 26 as the Governor of California,             Judge:   Hon. Jesus G. Bernal
                 Defendant.                    Dept:    Courtroom 1
 27                                            Date:    Dec. 8, 2020
 28                                            Time:    2:00 p.m.

             Unopposed Motion for Leave to File Amicus Curiae Brief of South Bay
                  United Pentecostal Church and Bishop Arthur Hodges III
Case 2:20-cv-06414-JGB-KK Document 63 Filed 12/08/20 Page 2 of 4 Page ID #:1009



  1       MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF1
  2         Movants, a Pentecostal church in San Diego County, California, and its pastor,
  3 Bishop Arthur Hodges III (“South Bay”), that are litigating a substantially similar
  4 action in the Southern District of California and before the Ninth Circuit,
  5 respectfully request leave of the Court to file the attached amicus curiae brief in
  6 support of plaintiffs. See Cross Culture Christian Ctr. v. Newsom, 445 F. Supp. 3d 758,
  7 763 (E.D. Cal. 2020) (in COVID-19 context, granting leave to file amicus curiae brief
  8 at the trial court level).
  9                                    Position of the Parties
 10         Plaintiffs and Defendant do not oppose this motion.
 11                                   Identities of Amici
 12         The proposed amici are a California church and its pastor. South Bay
 13 Pentecostal Church is a nonprofit public benefit corporation organized under the laws
 14 of the State of California. It does not have any parent corporation or any stock.
 15 Bishop Hodges is the Senior Pastor and Chief Executive Officer of South Bay
 16 Pentecostal Church.
 17                     Interests of Amici; Summary of Proposed Brief
 18         Movants are a California church and its pastor who are actively litigating a
 19 nearly identical case in the Southern District of California and before the Ninth
 20 Circuit. South Bay has carefully followed all of the religious liberty litigation in
 21 California challenging Governor Newsom’s COVID-19 restrictions, including their
 22 own case, and cases in California Superior Court. Following the Supreme Court’s
 23 denial of South Bay’s emergency application for a writ of injunction, back in May, the
 24 Ninth Circuit granted South Bay limited remand to the district court for the purpose
 25
 26   1
     No counsel for a party authored this motion or the proposed amicus brief in whole or
 27 in part, and no person other than amici and their counsel made a monetary
 28 contribution to fund the motion’s or brief’s preparation or submission.
                                               1
              Unopposed Motion for Leave to File Amicus Curiae Brief of South Bay
                   United Pentecostal Church and Bishop Arthur Hodges III
Case 2:20-cv-06414-JGB-KK Document 63 Filed 12/08/20 Page 3 of 4 Page ID #:1010



  1 of supplementing the record, and now South Bay is again litigating its challenge
  2 before the Ninth Circuit.
  3         When plaintiffs here filed an emergency application for a writ of injunction
  4 with the Supreme Court, in late November, No. 20A94, South Bay carefully followed
  5 the proceedings. See Docket, https://bit.ly/3lQlJIB. Upon reviewing the Supreme
  6 Court’s decision in Roman Catholic Diocese of Brooklyn v. Cuomo, 592 U.S. ___, 2020
  7 WL 6948354 (2020), as well as Respondent Governor Newsom’s brief in plaintiffs’
  8 emergency application, see Resp. Br., https://bit.ly/2Jyrk9h, South Bay determined
  9 that various statements in Governor Newsom’s brief needed correcting lest the
 10 Supreme Court issue an order that prejudiced South Bay’s rights in its own case, and
 11 the rights of other churches fighting in California Superior Court for the right to
 12 worship. As a result, South Bay filed an amicus curiae brief with the Supreme Court
 13 responding to Governor Newsom. See Amicus Brief, https://bit.ly/37K5iZu. South
 14 Bay now respectfully requests leave to submit a substantially similar version of that
 15 brief here.
 16         In addition, South Bay’s proposed amicus brief argues that this Court should
 17 explicitly reject the notion that Governor Newsom’s “Blueprint for a Safer
 18 Economy” is neutral based on its classification of like-industries-alike, see Resp. Br.,
 19 11–14, 18–22, when Governor Newsom also contends that such classification is a
 20 scientific one entitled to deference. Contrary to Governor Newsom’s arguments,
 21 such classification is both rebuttable and has been rebutted by preeminent experts in
 22 South Bay’s own action.
 23         Finally, relief is desperately needed from the federal judiciary. See Resp. Br.,
 24 16–18. In addition to civil rights actions in every federal court in California, there are
 25 pending administrative and state law actions brought by California municipalities in
 26 California state court. These actions seek thousands of dollars in fines and contempt
 27 sanctions. Clear relief is needed from the federal judiciary.
 28
                                                 2
              Unopposed Motion for Leave to File Amicus Curiae Brief of South Bay
                   United Pentecostal Church and Bishop Arthur Hodges III
Case 2:20-cv-06414-JGB-KK Document 63 Filed 12/08/20 Page 4 of 4 Page ID #:1011



  1        For the foregoing reasons, the proposed amici respectfully request that the
  2 Court grant this motion to file the attached proposed amicus brief.
  3
  4                                        Respectfully submitted,
  5
  6                                        LiMANDRI & JONNA LLP

  7
  8 Dated: December 8, 2020          By:   ____________________
                                           Charles S. LiMandri
  9                                        Paul M. Jonna
 10                                        Jeffrey M. Trissell
                                           Attorneys for Proposed Amici Curiae South
 11
                                           Bay United Pentecostal Church and Bishop
 12                                        Arthur Hodges III
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               3
             Unopposed Motion for Leave to File Amicus Curiae Brief of South Bay
                  United Pentecostal Church and Bishop Arthur Hodges III
